DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 1 recites “a space for bone augmentation” in line 8 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”. Furthermore, claim 1 recites “to expose sinus mucosa” in line 4 where it had already been claimed earlier. This should be revised to be read as “to expose the sinus mucosa”. 
Claim 2 recites “displacing sinus mucosa” in line 1 where it had already been claimed earlier. This should be revised to be read as “displacing the sinus mucosa”. Furthermore, claim 2 recites “a space for bone augmentation” in lines 1-2 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”.
Claim 3 recites “displacing sinus mucosa” in line 1 where it had already been claimed earlier. This should be revised to be read as “displacing the sinus mucosa”. Furthermore, claim 3 recites “a space for bone augmentation” in lines 1-2 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”.
Claim 4 recites “displacing sinus mucosa” in line 1 where it had already been claimed earlier. This should be revised to be read as “displacing the sinus mucosa”. Furthermore, claim 4 recites “a space for bone augmentation” in lines 1-2 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”.
Claim 5 recites “displacing sinus mucosa” in line 1 where it had already been claimed earlier. This should be revised to be read as “displacing the sinus mucosa”. Furthermore, claim 5 recites 
Claim 6 recites “displacing sinus mucosa” in line 1 where it had already been claimed earlier. This should be revised to be read as “displacing the sinus mucosa”. Furthermore, claim 6 recites “a space for bone augmentation” in lines 1-2 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”.
Claim 7 recites “displacing sinus mucosa” in line 1 where it had already been claimed earlier. This should be revised to be read as “displacing the sinus mucosa”. Furthermore, claim 7 recites “a space for bone augmentation” in lines 1-2 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”.
Claim 8 recites “displacing sinus mucosa” in line 1 where it had already been claimed earlier. This should be revised to be read as “displacing the sinus mucosa”. Furthermore, claim 8 recites “a space for bone augmentation” in lines 1-2 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”.
Claim 9 recites “a space for bone augmentation” in line 8 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”.
Claim 10 recites “displacing sinus mucosa” in line 1 where it had already been claimed earlier. This should be revised to be read as “displacing the sinus mucosa”. Furthermore, claim 8 recites “a space for bone augmentation” in lines 1-2 where it had already been claimed earlier. This should be revised to be read as “the space for bone augmentation”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN Publication No. 105726145 A, See NPL for Machine translated Version of CN Publication No. 105726145 A).
Regarding Claim 9, Yang teaches a sinus curette for vertically displacing sinus mucosa to form a space for bone augmentation (Fig. 1, as it presents a similar structure as disclosed by the applicant and that the sinus curette of Yang is also used for displacing sinus mucosa, it is capable of vertically displacing sinus mucosa to form a space for bone augmentation), including a holding portion (Fig. 1, label 1) and a curette head portion (Fig. 1, label 2 and 3), where the curette head portion has one end provided with a turning part for separating from the alveolar bone and displacing the exposed sinus mucosa inward through the hole drilled by the drill bit, so as to form a space for bone augmentation above the site of the alveolar bone where the tooth is lost (Fig. 1-2 where the Abstract discloses its usage in the maxillary sinus where the shape of the curette head portion makes it capable of separating the alveolar bone and displacing the exposed sinus mucosa inward through the hole drilled by a drill bit, forming a space for bone augmentation; Further, Yang suggests in Par. 4 of the translated publication of kits and tool boxes that alludes to the pairing of the sinus curettes and bone drills for the implantation procedure. It also suggests that the curette is used after a hole has been formed by a drill bit.); and the turning part is arranged to be at a first angle with the curette head portion, and the first angle is between 45 to 135 degrees (Fig. 1 shows that angle of the curette head portion and the holding portion being at an angle at 135. Furthermore, the turning point seems to have an approximate angle of 90 degrees as shown in Annotated Figure A of Fig. 1).


    PNG
    media_image1.png
    162
    193
    media_image1.png
    Greyscale

Annotated Figure A
	Regarding Claim 10, Yang teaches the claimed sinus curette of claim 9 and further discloses the curette head portion is arranged to be at a second angle with the holding portion, and the second angle is between 120 and 170 degrees (Fig. 1 shows that angle of the curette head portion and the holding portion being at an angle at 135).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yang (CN Publication No. 105726145 A, See NPL for Machine translated Version of CN Publication No. 105726145 A) in view of Zhang (US Publication No. 20170065378 A1).
	Regarding Claim 1, Yang teaches a sinus curette (Fig. 1), including a holding portion (Fig. 1, label 1) and a curette head portion (Fig. 1, label 2 and 3), where the curette head portion has one end provided with a turning part for separating from the alveolar bone and displacing the exposed sinus mucosa inward through the hole drilled by the drill bit, so as to form a space for bone augmentation above the site of the alveolar bone where the tooth is lost (Fig. 1-2 where the Abstract discloses its 
	However, Yang is silent to the bone window being formed by a bone drill, including a drill bit for drilling upwardly a hole at a site of alveolar bone where a tooth is lost and an artificial dental root is to be implanted, so as to expose sinus mucosa, and the sinus curette and the bone drill being part of a dental implant instrument set for vertically displacing sinus mucosa to form a space for bone augmentation. 
	Zhang discloses a bone drill in the same field of endeavor of dental implantation and further discloses a bone drill with a drill bit to cut though alveolar bone (Abstract, Fig. 1, label 3). Furthermore, as it is a bone drill in dental implantation and is used in combination with a sinus curette, it would be capable for drilling upwardly a hole at a site of alveolar bone where a tooth is lost and an artificial dental root is to be implanted, so as to expose sinus mucosa (It is disclosed in the background information that a implantation is done when a tooth is lost where a sinus lifting procedure and the bone drill is used in Par. [0004] and [0007]).
	It would have been obvious for someone skilled in the art before the effective filing date of the claimed invention to use a bone drill as taught by Zhang to form a bone window as described by Yang 

    PNG
    media_image1.png
    162
    193
    media_image1.png
    Greyscale

Annotated Figure B
Regarding Claim 2, Yang and Zhang teaches the claimed dental implant instrument set of claim 1 and Yang further discloses that the first angle is 90 (The turning point seems to have an approximate angle of 90 degrees as shown in Annotated Figure C of Fig. 1)
It would have been obvious for someone skilled in the art before the effective filing date of the claimed invention to have the first angle being determined to be approximately 90 degrees to be 90 degrees to reduce discomfort for a patient and simplify the procedure. 

    PNG
    media_image1.png
    162
    193
    media_image1.png
    Greyscale

Annotated Figure C
	Regarding Claim 3, Yang and Zhang teaches the claimed dental implant instrument set of claim 1 and Yang further discloses the curette head portion is arranged to be at a second angle with the holding . 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN Publication No. 105726145 A, See NPL for Machine translated Version of CN Publication No. 105726145 A) in view of Zhang (US Publication No. 20170065378 A1) in further view of Verban (US Publication No. 20060188840 A1).
	Regarding Claim 4, Yang and Zhang teaches the claimed dental implant instrument set of claim 1. However, Yang and Zhang are silent to a stop ring fitted over the drill bit and the stop ring is detachably fitted over the drill bit for controlling the drill bit's penetration depth into the alveolar bone. 
	Verban discloses a detachable drill stop ring in the same field of endeavor of dental implantations (Abstract) and further discloses a bone drill comprising a detachable stop ring that is fit over a drill bit to control the penetration depth of the alveolar bone (Fig. 1, label 172, Par. [0012], and [0014] discloses the ring is fit over the drill and controls the penetration depth; Par. [0029] discloses the stop collar being cylindrical in shape and as such is a long stop ring). 
	It would have been obvious for someone skilled in the art before the effective filing date of the claimed invention to have combine the bone drill of Zhang to have a detachable ring as taught by Verban to control the penetration depth of the alveolar bone. 
	Regarding Claim 5, Yang, Zhang teaches the claimed dental implant instrument set of claim 4 and Verban further discloses the stop ring is further provided with a positioning piece for fixing the drill bit within the stop ring (Fig. 1, label 176 teaches a screw).
	Regarding Claim 6, Yang, and Zhang teaches the claimed dental implant instrument set of claim 5 and Verban further discloses the positioning piece is provided at and passing through a wall of the stop ring and is movable along a direction perpendicular to the wall of the stop ring, so as to have the drill bit fixed within the stop ring or loosened therefrom (Fig. 1 teaches the screw is perpendicular to the .
Claims 1-4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN Publication No. 105726145 A, See NPL for Machine translated Version of CN Publication No. 105726145 A) in view of Aravena (US Publication No.  20170319290 A1). 
Regarding Claim 1, Yang teaches a sinus curette (Fig. 1), including a holding portion (Fig. 1, label 1) and a curette head portion (Fig. 1, label 2 and 3), where the curette head portion has one end provided with a turning part for separating from the alveolar bone and displacing the exposed sinus mucosa inward through the hole drilled by the drill bit, so as to form a space for bone augmentation above the site of the alveolar bone where the tooth is lost (Fig. 1-2 where the Abstract discloses its usage in the maxillary sinus where the shape of the curette head portion makes it capable of separating the alveolar bone and displacing the exposed sinus mucosa inward through the hole drilled by a drill bit, forming a space for bone augmentation); and the turning part is arranged to be at a first angle with the curette head portion, and the first angle is between 45 to 135 degrees (Fig. 1 shows that angle of the curette head portion and the holding portion being at an angle at 135. Furthermore, the turning point seems to have an approximate angle of 90 degrees as shown in Annotated Figure D of Fig. 1). Further, Yang suggests in Par. 4 of the translated publication of kits and tool boxes that alludes to the pairing of the sinus curettes and bone drills for the implantation procedure. 
	However, Yang is silent to a bone drill, including a drill bit for drilling upwardly a hole at a site of alveolar bone where a tooth is lost and an artificial dental root is to be implanted, so as to expose sinus mucosa, and the sinus curette and the bone drill being part of a dental implant instrument set for vertically displacing sinus mucosa to form a space for bone augmentation. 
Aravena discloses a drill limit system in the same field of endeavor of dental implant and further discloses a bone drill with a drill bit to cut though alveolar bone (Fig. 1, label 24, Par. [0005]). 
It would have been obvious for someone skilled in the art before the effective filing date of the claimed invention to use a bone drill as taught by Aravena to form a bone window as described by Yang and it would have been obvious to combine tools used together (i.e. the bone drill of Aravena with the sinus curette of Yang) to become a dental implant instrument set for vertically displacing sinus mucosa to form a space for bone augmentation as it is known in the art that a bone drill and sinus lifter is used in combination for dental implantation. Providing tools together in a set or kit is beneficial for supplying a practitioner with all tools for a procedure in a compact and efficient manner.

	
    PNG
    media_image1.png
    162
    193
    media_image1.png
    Greyscale

Annotated Figure D
Regarding Claim 2, Yang and Aravena teaches the claimed dental implant instrument set of claim 1 and Yang further discloses that the first angle is 90 (The turning point seems to have an approximate angle of 90 degrees as shown in Annotated Figure E of Fig. 1)


    PNG
    media_image1.png
    162
    193
    media_image1.png
    Greyscale

Annotated Figure E
	Regarding Claim 3, Yang and Aravena teaches the claimed dental implant instrument set of claim 1 and Yang further discloses the curette head portion is arranged to be at a second angle with the holding portion, and the second angle is between 120 and 170 degrees (Fig. 1 shows that angle of the curette head portion and the holding portion being at an angle at 135). 
	Regarding Claim 4, Yang and Aravena teaches the claimed dental implant instrument set of claim 1 and Aravena further discloses the bone drill (Fig. 1, label 24) further includes a stop ring (Fig. 1, label 14) fitted over the drill bit (Fig. 1, label 24; Abstract), and the stop ring (Fig. 1, label 14) is detachably fitted over the drill bit for controlling the drill bit’s penetration depth into the alveolar bone (As it is known that stop rings are used to control the penetration depth, it is capable of controlling the penetration depth into the alveolar bone; Abstract; Par. [0069], lines 15-18 discloses that the stop ring is detachable from the drill stops). 
	Regarding Claim 7, Yang and Aravena teaches the claimed dental implant instrument set of claim 4 and Aravena further discloses an auxiliary adjuster (Fig. 1) for adjusting the stop ring’s position fitted over the drill of the bone drill (Abstract). 
	Regarding Claim 8, Yang, and Aravena teaches the claimed dental implant instrument set of claim 7, and Aravena further discloses the auxiliary adjuster includes: a plurality of channels of different .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772